DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-6, 8-14 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pandharipande et al (2018/0077533 – D1).
Regarding claims 1 and 13.  Pandharipande teaches a method and a device for estimating an object position (0032 – tracking algorithm to track the location of a mobile device, 0040 – a mobile tracking device (e.g., tag device) attached to an object or placed within it), the device comprising:
an interface for receiving at least one positioning signal from a transmitter on an object or for receiving positioning data derived from at least one positioning signal from a transmitter on an object (0042 – mobile device wirelessly transmits beacon signals to, any of the anchor nodes that happen to be in range, 0044, 0048  – beacon signals between nodes and the mobile device are signals used to determine location of the mobile device, 0045 – location server may also be used, 0075 – localization module is arranged to receive the signal measurements from the nodes (in a network-centric case) or from the mobile device (in an assisted device-centric case)), and for receiving motion data from a sensor on the object (0081 – mobile device transmits assistance data to the positioning system in the form of a movement class and device ID, 0083 – the mobile device comprises one or more inertial sensors such as one or more accelerometers, gyroscopes and/or magnetometers.  These are used to estimate a movement class of the mobile device based on signals collected from the one or more sensors.  The movement class is a discrete categorization of the type of movement the mobile device is undergoing.  This may be computed at the mobile device based on the sensor readings then the class reported to the localization module on the location server.  Alternatively, the mobile device may report the sensor readings to the localization module in raw or partially process form, in which case the localization module computes the movement class at the location server based on the received readings); and
at least one processor configured to:
based on the received motion data, determine a processing time window (0085 – If within a time window Tw, the number of times a(k) is less than T1 is less than a value N1, the device is declared to be in a class of small movements, and hence classified as static.  If on the other hand within the time window Tw, the number of times 0087 – parameters c, W and Sj constitute the zoning parameters, and one or more of which may be adapted to the movement class.  For instance, if the movement class is static (no more than small movements), then the value W may be increased beyond a default value, and/or the value of c may be lowered below a default value); and
based on the determined processing time window, process the at least one positioning signal (PBS) or the positioning data derived from the at least one positioning signal (PBS) based on the determined processing time window (0087 – this has the effect that RSSI values are weighted averaged over a longer duration and intrinsic variability in the resulting value is reduced, leading to a more stable position estimates.  In one particular effect implementation of this, the RSSI values may be averaged over the duration for which the device has been identified to be in the static class (i.e., again, no more than small movements detected).  Or more generally, the averaging window may be applied over a duration over which the device is in a particular class, 0089 – the time density (e.g., frequency) of the beaconing from the mobile device may be adapted in dependence on the detected motion of the mobile device).
Regarding claim 2.  Pandharipande teaches based on the processed at least one positioning signal), calculating the positioning data (0044-0045, 0076 – localization module receives signal measurements, namely positioning data, for the anchor nodes.  Typically this will be a measure of RSSI or ToF or AoA and/or any other property that varies with distance or location).
0044-0045, 0076 – localization module receives signal measurements, namely positioning data, for the anchor nodes.  Typically this will be a measure of RSSI or ToF or AoA and/or any other property that varies with distance or location, 0045 – location server may also be used).
Regarding claim 4.  Pandharipande teaches in response to the motion data indicating a first motion status, selecting a first length of the processing time window; and in response to the motion data indication a second motion status with a lower mobility than the first motion status, selecting a second length of the processing time window which is longer than the first length (0078, 0085-0088 – time window Tw may be adapted to the movement of the device and RSSI (n,k) denote the average RSSI value of anchor node n, at time k averaged over a window W samples up to and including time k, 0087 – parameters c, W and Sj constitute the zoning parameters, and one or more of which may be adapted to the movement class.  For instance, if the movement class is static (no more than small movements), then the value W may be increased beyond a default value, and/or the value of c may be lowered below a default value.  This has the effect that RSSI values are weighted averaged over a longer duration and intrinsic variability in the resulting value is reduced, leading to a more stable position estimates.  In one particular effect implementation of this, the RSSI values may be averaged over the duration for which the device has been identified to be in the static class (i.e., again, no more than small movements detected).  
Regarding claim 5.  Pandharipande teaches wherein said processing comprises averaging of the at least one positioning signal and/or of the positioning data and the processing time window is a time window applied for said averaging (0078, 0085-0088 – time window Tw may be adapted to the movement of the device and RSSI (n,k) denote the average RSSI value of anchor node n, at time k averaged over a window W samples up to and including time k, 0087 – parameters c, W and Sj constitute the zoning parameters, and one or more of which may be adapted to the movement class.  For instance, if the movement class is static (no more than small movements), then the value W may be increased beyond a default value, and/or the value of c may be lowered below a default value.  This has the effect that RSSI values are weighted averaged over a longer duration and intrinsic variability in the resulting value is reduced, leading to a more stable position estimates.  In one particular effect implementation of this, the RSSI values may be averaged over the duration for which the device has been identified to be in the static class (i.e., again, no more than small movements detected).  Or more generally, the averaging window may be applied over a duration over which the device is in a particular class).
Regarding claim 6.  wherein said processing comprises sampling of the at least one positioning signal and the processing time window is a time window applied for sampling of the at least one positioning signal (0078, 0085-0088 – time window Tw may be adapted to the movement of the device and RSSI (n,k) denote the average RSSI value of anchor node n, at time k averaged over a window W samples up to and 0087 – parameters c, W and Sj constitute the zoning parameters, and one or more of which may be adapted to the movement class.  For instance, if the movement class is static (no more than small movements), then the value W may be increased beyond a default value, and/or the value of c may be lowered below a default value.  This has the effect that RSSI values are weighted averaged over a longer duration and intrinsic variability in the resulting value is reduced, leading to a more stable position estimates.  In one particular effect implementation of this, the RSSI values may be averaged over the duration for which the device has been identified to be in the static class (i.e., again, no more than small movements detected).  Or more generally, the averaging window may be applied over a duration over which the device is in a particular class).
Regarding claim 8.  Pandharipande teaches based on the received motion data, selecting an algorithm applied for said processing (0085 – If within a time window Tw, the number of times a(k) is less than T1 is less than a value N1, the device is declared to be in a class of small movements, and hence classified as static.  If on the other hand within the time window Tw, the number of times a(k) is greater than T1 is higher than the value N2, the mobile device is declared to be in a class of walking, 0087 – parameters c, W and Sj constitute the zoning parameters, and one or more of which may be adapted to the movement class.  For instance, if the movement class is static (no more than small movements), then the value W may be increased beyond a default value, and/or the value of c may be lowered below a default value.  This has the effect that RSSI values are weighted averaged over a longer duration and intrinsic variability in the resulting value is reduced, leading to a more stable position estimates.  In one 
Regarding claim 9.  Pandharipande teaches based on the received motion data, selecting a filter applied for said processing (0085 – If within a time window Tw, the number of times a(k) is less than T1 is less than a value N1, the device is declared to be in a class of small movements, and hence classified as static.  If on the other hand within the time window Tw, the number of times a(k) is greater than T1 is higher than the value N2, the mobile device is declared to be in a class of walking, 0087 – parameters c, W and Sj constitute the zoning parameters, and one or more of which may be adapted to the movement class.  For instance, if the movement class is static (no more than small movements), then the value W may be increased beyond a default value, and/or the value of c may be lowered below a default value.  This has the effect that RSSI values are weighted averaged over a longer duration and intrinsic variability in the resulting value is reduced, leading to a more stable position estimates.  In one particular effect implementation of this, the RSSI values may be averaged over the duration for which the device has been identified to be in the static class (i.e., again, no more than small movements detected).  Or more generally, the averaging window may be applied over a duration over which the device is in a particular class).
Regarding claim 10.  Pandharipande teaches wherein the sensor comprises an accelerometer (0083 – mobile device comprises one or more inertial sensors such as one or more accelerometers, gyroscopes, and/or magnetometers).
0083 – mobile device comprises one or more inertial sensors such as one or more accelerometers, gyroscopes, and/or magnetometers).
Regarding claim 12.  Pandharipande teaches wherein the transmitter and the sensor are comprised in a tag device attached to the object (0040 – another example would be a mobile tracking device (e.g., tag device) attached to an object or placed within it).
Regarding claim 14.  Pandharipande teaches a further interface configured for sending positioning data calculated based on the processed at least one positioning signal to a further device which is responsible for calculating a position of the object from the positioning data (0044-0045, 0076 – localization module receives signal measurements, namely positioning data, for the anchor nodes.  Typically this will be a measure of RSSI or ToF or AoA and/or any other property that varies with distance or location, 0045 – location server may also be used).
Regarding claim 16.  Pandharipande teaches a tag device attached to the object (0040 – another example would be a mobile tracking device (e.g., tag device) attached to an object or placed within it), the tag device comprising a transmitter (0042 – the mobile device is also able to communicate via the wireless access point using relevant radio access technology, e.g. WiFi, Zigbee or Bluetooth, 0045 – mobile device may broadcast its beacon signal) and the sensor (0083 – mobile device comprises one or more inertial sensors such as one or more accelerometers, gyroscopes, and/or magnetometers).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pandharipande et al (2018/0077533) in view of Cam-Winget et al (2007/0258393).
Regarding claim 7.  Pandharipande does not teach: based on the received motion data, selecting a sampling rate applied for sampling of the at least one positioning signal.
0029) thereby establishing RSSI-filtering/sampling criteria (e.g. specified percentile value measured over a specified time interval, typically a few seconds, and then maintained as moving average for analysis).  Sampling rates can even be made adaptive for indoor as well as outdoor motion tracking (0017).
It would have been obvious for one of ordinary skill in the art before the effective filing data of the claimed invention to modify the location server as taught by Pandharipande to increase or decrease the RSSI sampling rate as taught by Cam-Winget in order to dynamically adapt the RSSI sampling rate based on mobility of the mobile device.
Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BARRY W TAYLOR/           Primary Examiner, Art Unit 2646